Title: To Benjamin Franklin from Benjamin Putnam, 27 September 1783
From: Putnam, Benjamin
To: Franklin, Benjamin


          
            Honble. Sir,
            Portsmouth Virga. 1783. Sept. 27th.
          
          I cannot, cease to trouble you while my All is at stake, my Mind at the highest Reach of Pain & Anxiety, & only to be determined & reliev’d by your Excellency’s Interference without which of what Consequence to me, are Resolutions of Congress, however favorable to my Interest, they may have been past? I am Sir, without your Assistance in these two Cases, all but ruin’d—
          Mr. Ridley who politely offer’d his Assistance in my absence has never let me hear from him. I am therefore totally ignorant how my Affairs stand. I have thro’ my Corespondent at Boston deposited Mony with Mr. Jona. Williams at Nantes, should it be wanted, & to be drawn for, by Mr. Ridley. The Amt. of this Acct. is to me very Considerable & its Consequence nearly my Existence.—
          We were unfortunately taken on our Passage by a British Man of War & consequently I became a large sufferer— By a Recapture we were bro’t into this Place where as an Owner I am involv’d in a Lawsuit, the End of which, Courts in this Country being so dilitory in giving Judgment, I am unable to assertain. I have till then, settled in my Profession, & where I beg your Excellency to address for me.
          I am Your Excellency’s most Obed. & most Hble Servant.
          
            Benj. Putnam
            His Excelly Dr. B. Franklin.—
          
          
          Addressed: A Monsieur / Monsur. Doct. B. Franklin / Minr. Plenipotentiare / A la Court de France / a Paris— / Per Post, via, Dunkirk. Capt. Duccroÿ.—
          Notation: Putnam Mr. Benjn. 27 Sept. 1783.—
        